



TENTH AGREEMENT OF AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
    
This Tenth Agreement of Amendment to Loan and Security Agreement (“Amendment”)
is effective April 1, 2019, by and among GERBER FINANCE INC., a New York
corporation, having an office at 488 Madison Avenue, New York, New York 10022
(“Lender”), KBS BUILDERS, INC., having an address at 5215 Gershwin Avenue N.,
Oakdale, Minnesota 55128 (“Borrower”), and ATRM HOLDINGS, INC., having an office
at 5215 Gershwin Avenue N., Oakdale, Minnesota 55128 (“Guarantor”).


RECITALS


A.    Borrower has executed and delivered to Lender a certain Promissory Note,
dated February 23, 2016, in the original maximum principal sum of Four Million
Dollars ($4,000,000.00) (the “Note”) payable to the order of Lender.


B.    In connection with the execution and delivery of the Note and to secure
payment and performance of the Note and other obligations of Borrower to Lender,
Lender and Borrower have executed, among other things, a Loan and Security
Agreement dated as of February 23, 2016, as amended by Agreement of Amendment to
Loan and Security Agreement, dated as of November 30, 2016, a Second Agreement
of Amendment to Loan and Security Agreement, dated as of November 30, 2016, a
Third Agreement of Amendment to Loan and Security Agreement, dated as of June
30, 2017, a Fourth Agreement of Amendment to Loan and Security Agreement, dated
as of July 19, 2017, a Fifth Agreement of Amendment to Loan and Security
Agreement dated as of September 29, 2017, a Sixth Agreement of Amendment to Loan
and Security Agreement dated as of December 22, 2017, a series of emails between
representatives of the parties sent January 12-14, 2018 characterized as a
Seventh Agreement of Amendment to Loan and Security Agreement, an Eighth
Agreement of Amendment to Loan and Security Agreement dated as of October 1,
2018, and a Ninth Agreement of Amendment to Loan and Security Agreement dated as
of February 22, 2019 (the “Loan Agreement”).


C.    By having executed the Loan Agreement as a Corporate Credit Party, ATRM
Holdings, Inc., as Guarantor, has unconditionally guaranteed all obligations of
Borrower to Lender.


D.    By having executed an instrument of Guaranty dated November 20, 2017,
Jeffrey E. Eberwein (“Ancillary Guarantor”) has guaranteed payment of up to
$500,000 of Permitted Concentration Related Overadvances as defined in the Loan
Agreement.


E.    By having executed an instrument of Guaranty dated September 28, 2018,
Ancillary Guarantor has guaranteed payment of up to $600,000 of the Guaranteed
Overadvance as defined in the Loan Agreement.




 
 
 




--------------------------------------------------------------------------------




F.    For purposes of convenience, the Note, Loan Agreement and related
collateral agreements, certificates and instruments are collectively referred to
as the “Credit Documents” in addition to the definition in the Loan Agreement.


G.    On December 14, 2018, Lone Star Value Management, LLC and Guarantor
executed a Securities Purchase Agreement and a Subordination Agreement in which,
among other things, Lone Star Value Management, LLC agreed to subordinate
receipt of and payment of subordinated loans, including but not limited to a
$300,000.00 Promissory Note dated December 17, 2018, in favor of Superior
Indebtedness (as defined therein) due to Lender.


H.    Guarantor, Lone Star Value Management, LLC, a Connecticut limited
liability company, and Ancillary Guarantor have contemporaneously with this
Agreement executed and delivered a Membership Interest Purchase Agreement, dated
as of the date hereof, whereby Guarantor has agreed to purchase all of the
issued and outstanding membership interests of Lone Star Value Management, LLC
from Ancillary Guarantor (the “Purchase Agreement”).


I.    Borrower and Guarantor have requested that Lender consent to Guarantor’s
entry into the Purchase Agreement and the transaction contemplated thereby.


J.    Prior to the effective date of this Amendment, Guarantor has delivered to
Lender (i) complete copies of the Purchase Agreement and all schedules and
exhibits thereto (including but not limited to Working Capital Statement and the
Company Disclosure Schedule), (ii) such other disclosures and financial
information as Lender has requested including the Company Balance Sheet (as
defined in the Purchase Agreement) and (iii) documents evidencing the transfer
of the Membership Interests as defined in and contemplated by the Purchase
Agreement (the “Disclosures”).


K.    Lender has reviewed and accepted the Disclosures.


L.    Lender, Borrower and Guarantor wish to clarify their rights and duties to
one another as set forth in the Credit Documents.


NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Amendment and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


AGREEMENTS


1.    Lender, Borrower and Guarantor reaffirm consent, and agree to all of the
terms and

conditions of the Credit Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Credit Documents
are hereby expressly modified by this Amendment.




 
2
 






--------------------------------------------------------------------------------




2.    In the case of any ambiguity or inconsistency between the Credit Documents
and this Amendment, the language and interpretation of this Amendment is to be
deemed binding and paramount.


3.    In consideration of the agreements set forth herein and the execution and
delivery of this Amendment, the Purchase Agreement and the Disclosures, all in
form and substance satisfactory to Lender, Lender hereby consents to the
transaction contemplated by the Purchase Agreement and waives any violation of
Section IX (including Subsections (a) and (d)) of the Loan Agreement on account
thereof. Lender’s consent is subject to the agreement hereby on the part of
Borrower, Guarantor and Ancillary Guarantor that the payment of any amount to
Ancillary Guarantor as set forth in Article I of the Membership Interest
Purchase Agreement shall be subordinate to and will otherwise not be paid to
Ancillary Guarantor until payment to Lender of the full outstanding balance of
the Guaranteed Overadvance as provided by Section 3A of the Ninth Agreement of
Amendment to Loan and Security Agreement effective February 22, 2019 executed by
the parties hereto.


4.    Except as otherwise waived in Section 3 of this Agreement, the Borrower
and Guarantor acknowledge and agree that Section IX (including Subsections (a)
and (d)) of the Loan Agreement remains in full force and effect and applies,
among other things, to prohibit the merger of Lone Star Value Management, LLC
with or into Guarantor or Borrower.


5.    Guarantor agrees to provide to Lender (i) a true copy of each written
notice by Guarantor to Ancillary Guarantor alleging claims of indemnification in
an amount exceeding $100,000 in the aggregate and (ii) written notice of any
Resolution (as defined in the Purchase Agreement) with respect thereto.


6.    The Loan Agreement (and any exhibits thereto) are hereby amended as
follows:


As to the Loan Agreement:


A.    Section 1.1 is hereby amended by the following new definition:


“Designated Subsidiary” means Lone Star Value Management, LLC


B.    Section 12.1(c) is hereby amended to read as follows:


“(c)(i) Borrower or any other Credit Party shall fail or neglect to perform,
keep or observe any of the covenants, promises, agreements, requirements,
conditions or other terms or provisions contained in any Credit Document or in
Article II, Sections 7.1, 7.3, 7.16, 7.17, 7.18, 7.19, 8.2 and Article IX of
this Agreement; or (ii) Borrower or any other Credit Party shall fail or neglect
to perform, keep or observe any of the other covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in this
Agreement (other than those set forth in the Sections referred to in clause (i)


 
3
 






--------------------------------------------------------------------------------




immediately above) or any of the other Credit Documents, regardless of whether
such breach involves a covenant, promise, agreement, condition, requirement,
term or provision with respect to a Credit Party that has not signed this
Agreement, or (iii) if any Ancillary Credit Party or Ancillary Guarantor shall
fail or neglect to perform, keep or observe any of the covenants, promises,
agreements, requirements, conditions or other terms or provisions contained in a
Credit Document it has signed and such breach is not remediable or, if
remediable, continues unremedied for a period of five (5) Business Days after
the earlier to occur of (x) the date on which such breach is known by any
Ancillary Credit Party or Ancillary Guarantor or reasonably should have become
known to any officer of any Borrower or any Credit Party and (y) the date on
which Lender shall have notified any Borrower or such other Credit Party or
Ancillary Credit Party of such breach; or”


C.    Section 12.1(e) is hereby amended to read as follows:


“(e)    any judgment shall be rendered against any Credit Party, Ancillary
Credit Party or Ancillary Guarantor, or any judgment exceeding $250,000 shall be
rendered against Designated Subsidiary, or there shall be any attachment or
execution against any of the assets or properties of any Credit Party or
Ancillary Credit Party, Ancillary Guarantor or Designated Subsidiary, and such
judgment, attachment or execution remains unpaid, unstayed or undismissed for a
period of fourteen (14) days from the date of such judgment; or”


D.    Section 12.1(f) is hereby amended to read as follows:


“(f)    any Credit Party, Ancillary Credit Party or Designated Subsidiary shall
be dissolved or shall generally not pay, or shall be generally unable to pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally; or any Credit Party, Ancillary Credit Party or Ancillary
Guarantor or Designated Subsidiary shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted or a petition shall
be filed by or against any Credit Party, Ancillary Credit Party or Ancillary
Guarantor or Designated Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property; or any Credit Party, Ancillary Credit Party or Ancillary


 
4
 






--------------------------------------------------------------------------------




Guarantor or Designated Subsidiary shall take any action to authorize any of the
actions set forth above in this clause (f); or”


E.    Section 12.1(j) is hereby amended to read as follows:


“(j)    any other event shall have occurred which has had or could reasonably be
expected to have a Material Adverse Effect; or an ERISA Event shall have
occurred that, in the opinion of the Lender, when taken together with all other
ERISA Events that have occurred and are then continuing, could reasonably be
expected to result in liability of any Credit Party in an aggregate amount
exceeding the Minimum Actionable Amount; the indictment or threatened indictment
of any Credit Party, any officer of any Credit Party or any Guarantor, under any
criminal statute, or commencement or threatened commencement of any criminal or
civil proceeding against any Credit Party, any officer of any Credit Party or
any Guarantor; the commencement of criminal proceedings against any Ancillary
Credit Party; or if following the commencement of civil proceedings asserting
intentional tortious acts or intentional fraud against any Ancillary Credit
Party an order or directive is rendered for the forfeiture of an amount greater
than $250,000 which would, in Lender’s reasonable discretion, impair or impede
Lender’s rights hereunder or in any Credit Documents executed by a Credit Party,
Guarantor or Ancillary Credit Party; or”


F.    Section 12.1(k) is hereby amended to read as follows:


“(k)    any Credit Party or Ancillary Credit Party or other Person shall take or
participate in any action which would be prohibited under the provisions of any
Credit Document signed by such party, or there shall occur an Event of Default
or breach under the provisions of any Credit Document or with respect to any of
the Obligations, or any Credit Party shall make any payment on the Subordinated
Debt that any Person was not entitled to receive under the provisions of the
applicable Subordination Agreement or Intercreditor Agreement; or”
    
G.     A new Section 12.1(n) is hereby added to read as follows:


“(n)    claims of indemnification made by ATRM Holdings, Inc. against Ancillary
Guarantor in an amount exceeding $100,000 in the aggregate under the terms that
certain Membership Interest Purchase Agreement, dated as of April 1, 2019, by
and among Guarantor, Designated Subsidiary and Ancillary Guarantor, do not
result in a Resolution within six months after the Indemnifying Party’s receipt
of written notice of the latest of such indemnification claims, as such


 
5
 






--------------------------------------------------------------------------------




terms are defined in and following such procedures as provided under such
Membership Interest Purchase Agreement.”


H.    Schedule 7.7 is hereby amended to add Designated Subsidiary as a
Subsidiary 100% owned by Guarantor.


7.    Capitalized terms used in this Amendment which are not otherwise defined
herein have the meaning ascribed thereto in the Credit Documents.


8.    The parties agree to sign, deliver and file any additional documents and
take any other actions that may reasonably be required by Lender including, but
not limited to, affidavits, resolutions, or certificates for a full and complete
consummation of the matters covered by this Amendment.


9.    This Amendment is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties. This Amendment is not assignable by Borrower or Guarantor without
the prior written consent of Lender.


10.    To the extent that any provision of this Amendment is determined by any
court or legislature to be invalid or unenforceable in whole or part either in a
particular case or in all cases, such provision or part thereof is to be deemed
surplusage. If that occurs, it does not have the effect of rendering any other
provision of this Amendment invalid or unenforceable. This Amendment is to be
construed and enforced as if such invalid or unenforceable provision or part
thereof were omitted.


11.    This Amendment may only be changed or amended by a written agreement
signed by all of the parties hereto. By the execution of this Amendment, Lender
is not to be deemed to consent to any future renewal or extension of the Loans.
This Amendment is deemed to be part of and integrated into the Credit Documents.


12.    THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


13.    The parties to this Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Amendment, the
enforceability and interpretation of the terms contained in this Amendment and
the consummation of the transactions and matters covered by this Amendment.


14.    Borrower agrees to pay all attorneys’ fees and other costs incurred by
Lender or otherwise payable in connection with this Amendment (in addition to
those otherwise payable pursuant to the Credit Documents), which fees and costs
are to be paid as of the date hereof.




 
6
 






--------------------------------------------------------------------------------




15.    This Amendment may be executed in any number of counterparts, each of
which when so executed is deemed to be an original and all of which taken
together constitute but one and the same agreement. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.


16.    THE BORROWER, FOR ITSELF, ITS SUBSIDIARIES (IF ANY) AND GUARANTOR AND
LENDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO
THIS AMENDMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS AMENDMENT.


[Signature Page Follows]





IN WITNESS WHEREOF, the parties have signed this Amendment.




Witness:                        KBS BUILDERS, INC.




/s/                            By:/s/ Daniel M. Koch__________________
Print Name                            Daniel M. Koch
                                President






Witness:                        ATRM HOLDINGS, INC.




/s/                            By:/s/ Daniel M. Koch__________________
Print Name                            Daniel M. Koch
                                President






                            














 
7
 






--------------------------------------------------------------------------------






















[Signature Page to Tenth Agreement of Amendment to Loan and Security Agreement
– continued on following page]


 
8
 






--------------------------------------------------------------------------------




(signatures continued from previous page)






GERBER FINANCE INC.






By:/s/ Jennifer Palmer                
Jennifer Palmer
President






























































[Signature Page to Tenth Agreement of Amendment to Loan and Security Agreement]


 
9
 






--------------------------------------------------------------------------------




REAFFIRMATION OF GUARANTY






The undersigned Ancillary Guarantor pursuant to instruments of Guaranty
effective November 20, 2017 and September 28, 2018 (“Guaranty”) hereby
acknowledges and consents to the transactions contemplated by the attached Tenth
Agreement of Amendment to Loan and Security Agreement and reaffirms that the
covenants, representations and warranties contained in the Guaranty are
absolute, unconditional and in full force and effect.








                                                    
JEFFREY E. EBERWEIN






















































[Signature Page to Reaffirmation of Guaranty – Tenth Agreement of Amendment
To Loan and Security Agreement]




 
10
 




